Dear fellow shareholders, It is our pleasure to invite you to CAEs 2013 Annual Shareholder meeting (the  Meeting ) to be held on Thursday, August 8, 2013 at 10:30 a.m. (Eastern Time) at Le Centre Sheraton Montréal, 1201, boul. René-Lévesque West, 4 th Floor, Montréal, Québec. As a shareholder, you have the right to vote your shares on all items that come before the meeting including the appointment of the auditors and the election of directors. Your vote is important to us and we encourage you to exercise your right either in person at the meeting or by proxy. In addition, CAE will hold a shareholder advisory vote on its approach to executive compensation. This Management Proxy Circular (  Circular ) contains detailed information about our philosophy and programs for executive compensation and how CAEs Board of Directors is seeking input from shareholders on these matters. This Circular also gives you details about all the items for consideration and how to vote. It also contains information about the nominated directors, the auditors, reports from the various committees of the Board and CAEs corporate governance practices. At the meeting, we will as always review our financial position, including the increased value we are delivering to shareholders, and our business operations. We will also respond to your comments and questions. Finally, we want to thank you for your continued confidence in and support of CAE. We look forward to seeing you at this years meeting. Lynton R. Wilson ( signed ) Chairman of the Board Marc Parent ( signed ) President and Chief Executive Officer June 13, 2013 Notice is hereby given that the Annual Meeting of Shareholders (the  Meeting ) of CAE Inc. ( CAE ) will be held at 10:30 (Eastern Time) on Thursday, August 8, 2013 at Le Centre Sheraton Montréal, 1201, boul. René-Lévesque West, Floor, , Montréal, Québec for the purposes of: 1. receiving the consolidated financial statements for the fiscal year ended March 31, 2013 , including the auditors report thereon; 2. electing the Directors; 3. appointing the auditors and authorize the Directors to fix their remuneration; 4. considering an advisory (non-binding) resolution on executive compensation; 5. approving a revised by-law to require advance notice by any CAE shareholder of any new nominee(s) being proposed for election to the CAE board of directors; and 6. considering such other business that properly comes before the Meeting or any adjournment thereof. The specific details of all matters proposed to be put before the Meeting are set forth in the accompanying Management Proxy Circular. The Board of Directors has specified that proxies to be used at the Meeting or any adjournment thereof must be deposited in Montréal with CAE or Computershare Trust Company of Canada, as agent for CAE, no later than 10:30 a.m. (Eastern Time) on August 7, 2013. By Order of the Board, Hartland J. A. Paterson ( signed ) Vice President, Legal, General Counsel and Corporate Secretary Montréal, Québec June 13, 2013 Note: If you are unable to be present personally, kindly sign and return the form of proxy in the enclosed postage-paid envelope . WHATS INSIDE LETTER FROM THE CHAIRMAN OF THE BOARD AND THE PRESIDENT AND CEO 1 NOTICE OF 2 2 VOTING INFORMATION 4 BUSINESS OF THE MEETING 6 1 . RECEIVING OUR FINANCIAL STATEMENTS 6 2 . ELECTING THE DIRECTORS 6 3 . APPOINTING THE AUDITORS 6 4 . ADVISORY VOTE ON EXECUTIVE COMPENSATION 7 5 . BY-LAW AMENDMENT 7 ABOUT THE NOMINATED DIRECTORS 9 DIRECTORS COMPENSAT ION 14 CORPORATE GOVERNANCE AND COMMITTEE REPORTS 16 AUDIT COMMITTEE REPORT 16 GOVERNANCE COMMITTEE REPORT 16 HUMAN RESOURCES COMMITTEE REPORT 17 EXECUTIVE COMPENSATION 19 THE BOARD OF DIRECTO RS LETTER TO THE SH
